In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00089-CV

MARLENE W. MITCHELL, Appellant             §    On Appeal from County Court at
                                                Law No. 1
                                           §
V.                                              of Tarrant County (2017-005148-1)
                                           §
                                                January 10, 2019
WILMINGTON SAVINGS FUNDS                   §
SOCIETY, FSB, D/B/A CHRISTIANA                  Opinion by Chief Justice Sudderth
TRUST AS OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT OPPORTUNITIES
TRUST III, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.




                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Bonnie Sudderth_______________
                                         Chief Justice Bonnie Sudderth